     Case 2:18-cv-09411-JGB-JPR Document 74 Filed 06/11/21 Page 1 of 1 Page ID #:3251



 1
 2
                                                       -6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     DAVID GUERRERO,                  ) Case No. CV 18-9411-JGB (JPR)
                                        )
12                       Petitioner,    )          J U D G M E N T
                                        )
13                  v.                  )
                                        )
14     THERESA CISNEROS, Acting         )
       Warden,                          )
15                                      )
                         Respondent.    )
16                                      )

17          Pursuant to the Order Accepting Findings and Recommendations
18     of U.S. Magistrate Judge,
19          IT IS HEREBY ADJUDGED that the Petition is denied and this
20     action is dismissed with prejudice.
21
22
       DATED: June , 2021
23                                        JESU
                                          JESUS
                                             US G. BERNAL
                                          U.S.
                                             . DISTRICT
                                                DISTRICT JUDGE
24
25
26
27
28
